DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Independent claims 1 and 20 recite limitations (1) “the charging destination” in “the charging destination associated with the specific information” and (2) “the specified charging destination” in “perform control to notify the specified charging destination of charging information indicating charging.” There is an insufficient antecedent basis for these limitations in claims 1 and 20. Dependent claims 2-19 are rejected based on their dependency on independent claim 1. 



Dependent claims 11-18 recite a limitation “the text string” in “the text string associated with the charging destination.” There is an insufficient antecedent basis for this limitation in claims 11-18. 

Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-19 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claim 20 is a non-transitory computer readable medium, which is also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of notify the specified charging destination of charging information indicating charging that belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 20, which set forth or describe the recited abstract idea, are: “set a plurality of charging destinations for one user” (claims 1 and 20), “specify, in a case where specific information is included in a target object which 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 20 recite additional limitations: “a processor” (claims 1 and 20) and “a non-transitory computer readable medium storing a program” (claim 20). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1 and 20 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1 and 20 are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims 1 and 20 are: “a processor” (claims 1 and 20) and “a non-transitory computer readable medium storing a program” (claim 20). Individually, the additional elements of independent claims *** are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0018] The control unit 20 is configured by a processor 20a such as a central processing unit (CPU) and an interface. By operating in accordance with a program 210 stored in the storage unit 21, the processor 20a functions as a receiving section 200, an authenticating section 201, an executing section 202, an extracting section 203, a combining section 204, a setting section 205, a display controlling section 206, and a charging section 207.

[0051] The control unit 30 is configured by a processor 30a such as a central processing unit (CPU) and an interface. The processor 30a operates in accordance with a program 310 stored in the storage unit 31.

[0095] Each section of the processor 20a may be partially or entirely configured by a hardware circuit such as a field programmable gate array (FPGA) and an application specific integrated circuit (ASIC). 

[0096] In the embodiments above, the term "processor" refers to hardware in abroad sense. Examples of the processor include general processors (e.g., CPU: Central Processing Unit) and dedicated processors (e.g., GPU: Graphics Processing Unit, ASIC: Application Specific Integrated Circuit, FPGA: Field Programmable Gate Array, and programmable logic device). 
 
[0098] [] In- 33 - addition, a program used in the exemplary embodiment can be provided by being recorded on a computer-readable recording medium such as a CD-ROM, and may be stored in an external server such as a cloud server and be used via a network. 

This is a description of a general purpose computer. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect 
Conclusion of Step 2B Analysis: Therefore, independent claims 1 and 20 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-19 depend on independent claim 1. The elements in dependent claims 2-19, which set forth or describe the abstract idea, are: “an image processing unit that executes image processing, wherein the processor is configured to, in a case where the image processing is executed on an image related to the target object and the specific information included in the image is extracted, specify the charging destination associated with the specific information” (claim 2 – further narrowing he abstract idea), “the processor is configured to notify the user of information related to the target object and the charging destination before notifying the specified charging destination of the charging information” (claim 3 – further narrowing he abstract idea), “the processor is configured to, in a case of executing the function on a target object identical to the target object related to the information of which the user is notified, not notify the user before notifying the charging destination of the charging information” (claim 3 – further narrowing he abstract idea), “the processor is configured to, in a case where a plurality of pieces of the specific information are included in the target object, not notify the charging destination of the charging information” (claims 5-7 – further narrowing he abstract idea), “the processor is configured to notify the user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information” ” (claims 8-10 – further narrowing he abstract idea), “the processor is configured to execute optical 
Conclusion of Dependent Claims Analysis: Dependent claims 2-19 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103













The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-10 and 20, are rejected under 35 U.S.C. § 103 as being unpatentable over Atkins (CA 3002459 A1) in view of Yamaguchi (JP 2017/073098 A).


As to claims 1 and 20, Atkins shows a processor configured to set a plurality of charging destinations for one user (Atkins: page 2, ¶ 6; and page 7, ¶ 24a); specify, in a case where specific information is included in a target object which is subjected to processing related to a function of the image processing apparatus, the charging destination associated with the specific information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a); and perform control to notify the specified charging destination of charging information indicating charging (Atkins: page 24, ¶ 84).
	Atkins does not show that charging information indicates charging. Yamaguchi shows that charging information indicates charging (Yamaguchi: see “ADVANTAGE” in page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the non-transitory computer readable medium of Atkins by charging information indicating charging of Yamaguchi in order to provide reliable and efficient delivery (Yamaguchi: see “ADVANTAGE” in page 2).
   
As to claim 2, Atkins in view of Yamaguchi shows all the elements of claim 1. Atkins also shows an image processing unit that executes image processing, wherein the processor is configured to, in a case where the image processing is executed on an image related to the target object and the specific information included in the image is extracted, specify the charging destination associated with the specific information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a).  


As to claim 3, Atkins in view of Yamaguchi shows all the elements of claim 2. Atkins also shows that the processor is configured to notify the user of information related to the target object and the charging destination before notifying the specified charging destination of the charging information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a).
  
As to claim 4, Atkins in view of Yamaguchi shows all the elements of claim 3. Atkins also shows that the processor is configured to, in a case of executing the function on a target object identical to the target object related to the information of which the user is notified, not notify the user before notifying the charging destination of the charging information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a). 
 
As to claims 5-7, Atkins in view of Yamaguchi shows all the elements of claims 2-4. Atkins also shows that the processor is configured to, in a case where a plurality of pieces of the specific information are included in the target object, not notify the charging destination of the charging information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a). 
  
As to claims 8-10, Atkins in view of Yamaguchi shows all the elements of claims 5-7. Atkins also shows that the processor is configured to notify the user of a list of the plurality of charging destinations associated with a plurality of pieces of the specific information (Atkins: page 2, ¶ 6; and page 7, ¶ 24a).  



Claims 11-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Atkins (CA 3002459 A1) in view of Yamaguchi (JP 2017/073098 A), and further in view of Manalansan (JP 2020/038576 A).

As to claims 11-18, Atkins in view of Yamaguchi shows all the elements of claims 2-9. Atkins also shows that the processor is configured to execute optical character recognition for recognizing text on the image (Atkins: page 26, ¶ 88). Atkins in view of Yamaguchi does not show that the processor is configured to, in a case where the specific information is not included in the image, notify the user of, out of text strings recognized through the optical character recognition, the text string associated with the charging destination. Manalansan shows that the processor is configured to, in a case where the specific information is not included in the image, notify the user of, out of text strings recognized through the optical character recognition, the text string associated with the charging destination (Manalansan: page 6, lines 16-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Atkins in view of Yamaguchi by the processor being configured to, in a case where the specific information is not included in the image, notify the user of, out of text strings recognized through the optical character recognition, the text string associated with the charging destination of Manalansan in order to achieve a more exact acquisition of an address of a destination from a text included in an image (Manalansan: Abstract).
 

As to claim 19, Atkins in view of Yamaguchi shows all the elements of claim 11. Atkins in view of Yamaguchi does not show that the processor is configured to, in a case where a specific text string is selected from the text strings of which the user is notified, add the specific text string as the specific information. Manalansan shows that the processor is configured to, in a case where a specific text string is selected from the text strings of which the user is notified, add the specific text string as the specific information (Manalansan: page 6, lines 16-28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Atkins in view of Yamaguchi by the processor being configured to, in a case where a specific text string is selected from the text strings of which the user is notified, add the specific text string as the specific information of Manalansan in order to achieve a more exact acquisition of an address of a destination from a text included in an image (Manalansan: Abstract).

Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stemmle (2009/0005901 A1) discloses: “[0034] . . . The scanned mail piece identifier along with the GPS coordinates at the time of the scanning may be used to confirm that the delivery person was physically located at an intended destination address . . . [t]his 
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619